Citation Nr: 0626703	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased initial rating for coronary 
artery disease.

2.  Entitlement to an increased initial rating for peripheral 
neuropathy, left lower extremity.

3.  Entitlement to an increased initial rating for peripheral 
neuropathy, right lower extremity.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
granted service connection for coronary artery disease with 
an initial rating of 10 percent, effective April 2001, 
peripheral neuropathy of the lower extremities, bilaterally, 
with an initial rating of 10 percent each, and denied 
entitlement to service connection for PTSD.  The veteran 
perfected an appeal of those determinations.  An April 2005 
rating decision increased the evaluation of the coronary 
artery disease to 60 percent, effective October 1, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran indicated on his October 2003 substantive appeal 
that he requested a Travel Board Hearing.  In a November 2003 
statement, he requested a video conference hearing in lieu of 
a Travel Board hearing.  The claims file fails to reflect 
that such hearing was ever scheduled.  

The claims file also contains a July 2003 VA Report of 
Contact which reflects that the veteran called the RO and 
advised that he had requested a hearing, and he inquired of 
the status of the request.  As this was dated prior to his 
substantive appeal, it is unclear whether he was requesting a 
Board hearing or an RO hearing.


In light of the fact that the July 2003 document does not 
distinguish between a RO hearing before a local hearing 
officer and the veteran's request for a Board hearing, this 
matter should be clarified on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
his representative and clarify whether he 
wishes to have a hearing before the local 
RO hearing officer, in addition to his 
requested Board hearing.  If so, such 
should be scheduled.  A transcript of any 
hearing conducted should be associated with 
the file, and any subsequent adjudicative 
action necessary should be taken.

2.  After all necessary action with respect 
to the above is completed, the RO should 
take appropriate steps to schedule the 
veteran for a personal hearing with a 
Veterans Law Judge of the Board via 
videoconference at the local office.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


